Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
	Claims 2-21 are is pending. Claims 2, 11 and 18 are amended. Claims 2-4, 7, 9-16 and 18-23 are pending. 

Response to Arguments
	Applicant’s arguments regarding the 112 rejection of the claims are partially persuasive. The rejection of claims 4, 13 and 20 are maintained as no arguments/amendments are presented traversing the rejection.

	Applicant’s arguments with regard to the 103 rejection of the claims have been considered but are not persuasive based on a review of the prior art. An amended rejection is presented herein.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 2-4, 7, 9-16 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 4, 13 and 20 recite the first and second identifiers are different however, the specification does not disclose this limitation. The examiner has searched the specification for all instances of “identifier” and found that the first identifier is provided to the sender for use in retrieving the funds. For example, Para. 0025 recites:
The webpage system may then forward the recorded message to the host computer system 102 where the recorded message may be associated with the MTCN. The recipient may then receive a message from the sender that funds are being held for them. The message may also include the MTCN. The recipient may then enter at least the MTCN into a webpage whereupon they may receive the recorded message. The webpage may also direct the recipient to a location where they may receive the funds or instruct the recipient on how to transfer the funds to a bank account or stored value account.
The examiner finds no instances of the first and second identifier being different.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

Claims 2, 3, 7-12, 14-16, 18, 19 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair.

Blair discloses:
2. A computer-implemented method comprising:
	receiving, at a host computer, a first request for a funds transfer from a sender to a recipient (Para. 0005, Para. 0007, In another embodiment, a method of using a kiosk (host computer) to initiate a transaction to send funds along with a greeting includes receiving information at the kiosk relating to a source for the funds and receiving at the kiosk from the user information identifying a recipient of the funds.);
	receiving, at the host computer (Kiosk Fig. 1A, 1B), transaction information from a first device (Fig. 1A, 1B, Camera, microphone 106 and 110, Para. 0043), the
transaction information comprising a recorded message from the sender recorded via the first device (Para. 0043, video greeting);
	receiving, at the host computer, a confirmation that a payment from the sender has been made for the funds transfer (Para. 0040, kiosk may verify the funds, Abstract, kiosk receives verification of the funds.);
	associating, by the host computer, a first identifier with the funds transfer (Para’s. 0038, user enters a sender pin, password or the like…associate the transaction with a sender pin, password or other identifier.);
Blair does not specifically disclose:
	associating, by the host computer, the first identifier with the recorded message (Para’s. 0007, 0038);
However, Blair discloses at Para. 0007:
	In another embodiment, a method of using a kiosk to initiate a transaction to send funds along with a greeting includes receiving information at the kiosk relating to a source for the funds and receiving at the kiosk from the user information identifying a recipient of the funds. The method includes displaying on a display screen of the kiosk a summary of the transaction and receiving at the kiosk information relating to the creation of a message to the recipient of the funds.
	The gift message may include the audio portion of the greeting, the video portion of the greeting, and data that associates the gift message to the transaction.
	As Blair discloses associating the message with the transaction, a POSITA would understand that Blair implies the message is also associated with the PIN, password or other identifier).
	receiving, at the host computer, a second request from a recipient device, wherein the second request includes a second identifier (Para. 0044, the user selects the receive funds operation. At operation 604, the user contacts a customer service representative to obtain a receiver PIN. To obtain the receiver PIN, the receiver may be required to provide identifying information to the customer service representative. The information may include a unique security question designed to prevent unauthorized access to the funds. For example, the sender may provide the customer service representative and the receiver with a security question and answer, which the receiver must provide to the customer service representative in order to receive the receiver PIN. At operation 606, the receiver enters the receiver PIN.);
	comparing the first identifier to the second identifier to authenticate the second
identifier (Para. 0044, receiver enters the receiver PIN, transaction is verified); and
Blair does not disclose, however Karas discloses:
	combining the recorded message with information from the host computer for presentation via the recipient device, conditioning by the host computer the funds transfer upon the presentation, and, in response to authenticating the second identifier, causing, by the host computer, the recorded message combined with the information to be presented by the recipient device (Para. 0051, If the eCard creation process is complete, the eCard is sent by e-mail or other electronic methods to the receiver
in step 624. In step 628, the receiver 130 opens the email message and clicks on a link in the e-mail to open a browser window directed at the web interface 408 of the eCard site 140. If an electronic gift is included in the eCard as determined in step 632, an icon or button appears in the eCard that is clicked to direct the receiver 130 to a screen that informs the receiver 130 of the gift. This screen could include another message, information on the electronic gift, advertisements, and/or other information. The screen may give all the information necessary for redeeming the electronic gift.).
	Karas is incorporated by reference into the disclosure of Blair in Para. 0042.
	
Claim 11 recites the process described in claim 2 and including a computer-readable medium. Karas discloses a computer-readable medium in claim 17. Karas is incorporated by reference into the disclosure of Blair in Para. 0042. Similarly, claim 18 recites one or more processors and a memory (Configured processors are disclosed in Blair 0029 and 0053). Claim 18 is similarly rejected.

3. The computer-implemented method of claim 2, wherein the first identifier is a Money Transfer Control Number (MTCN) and the message is an audio or video message (Para. 0041, sender PIN or other identifier, Para. 0043, audio or video greeting).

Claims 12 and 19 are similarly rejected.

7. The computer-implemented method of claim 2, further comprising:
	transmitting, by the host computer, an audio or video stream of the audio or video
message to the recipient device prior to the recipient receiving the funds transfer (Karas Para. 0051. Karas is incorporated by reference per Para. 0042 of Blair).

Claims 16 and 22 are similarly rejected.

9. The computer-implemented method of claim 2, wherein causing, by the host computer, the message to be played by a recipient device prior to the recipient receiving the funds transfer (Karas Para. 0051. Karas is incorporated by reference per Para. 0042 of Blair).

Claims 15 and 23 are similar and is similarly rejected.

Blair does not specifically disclose:
10. The computer-implemented method of claim 2, wherein the first identifier and the second identifier are the same.
However, Blair discloses:
	Para. 0044, the sender may provide the customer service representative and the receiver with a security question and answer, which the receiver must provide to the
customer service representative in order to receive the receiver PIN. At operation 606, the receiver enters the receiver PIN. After verifying the transaction, which may include sending a file to a host computer and receiving a response, the kiosk presents the user with several options respecting what to do with the received funds.
	Verifying the transaction after receiving the receiver pin suggests that the receiver PIN and the Sender PIN are compared to verify that they match. 

Claims 14 and 21 are similar and is similarly rejected.

Claims 4, 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair in view of Cochran.

Blair does not disclose however, Cochran discloses:
4. The computer-implemented method of claim 2, wherein the first identifier and the second identifier are different (0021, a first MCTN and a second MCTN used by the sender and the recipient. The first and second MCTN are associated but not the same. 0022 first identifier may be ten digits while the second identifier may be twelve digits).
	Cochrane is considered prior art since the claim limitation is not disclosed in the specification and therefore does not receive the benefit of parent applications from which the present application claims benefit via CON status. As a result the claim limitation receives a prior art date associated with the date of its first instance which, in this case, is Feb 5, 2021.
	Blair can be combined with the first and second MCTN of Cochran in order to determine parameters of the transaction as described in 0026 of Cochran.

	Claims 13 and 20 are similar and are similarly rejected.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694